Nominal quantities for pre-packed products (debate)
The next item is the recommendation for second reading from the Committee on the Internal Market and Consumer Protection on the Council common position for adopting a directive of the European Parliament and of the Council laying down rules on nominal quantities for pre-packed products, repealing Council Directives 75/106/EEC and 80/232/EEC, and amending Council Directive 76/211/EEC (13484/1/2006 - C6-0039/2007 - (Rapporteur: Jacques Toubon).
rapporteur. - (FR) Madam President, Mr Verheugen, ladies and gentlemen, the Committee on Internal Market and Consumer Protection recommends that you adopt the Council common position, modified by some amendments: an amendment comprising a safeguard clause at the end of the transitional periods, a provision encouraging the extension of unit pricing, a system for guaranteeing that British bread can continue to be marketed in its current sizes and, finally, a declaration by the Commission that can explain and guarantee exactly the phasing out of stocks of bottles that are off-specification. However, the heart of this directive is, on the one hand, freedom in sizing and, on the other, mandatory sizes, for five years, for milk, pasta, butter and coffee and, for six years, for white sugar. That is what is proposed to you.
How have we reached this point? At first reading, on the basis of its own study, the European Parliament retained mandatory sizes for a number of products, in permanent derogation in relation to the general liberalisation of sizes that was proposed by the Commission. The latter, in a position of principle, set out a revised proposal that was totally opposed to Parliament's text. It was then that I was able to resume talks with the Commission and the Finnish Presidency of the Council. The latter succeeded in achieving the adoption of a common position that took up some of the derogations requested by the European Parliament, but only for a limited period, a transitional period.
I proposed accepting the main points of this position, provided that it was accompanied by two additional guarantees. Firstly, that the Commission can propose continuing to keep certain mandatory sizes for certain mass-marketed products if consumers experienced disruption at the end of the transitional period and, secondly, that the Member States should be encouraged to extend unit pricing to local shops. That is what the Committee on Internal Market and Consumer Protection decided on on the basis of my proposal and it is also what we agreed with the Council and the Commission at the end of two trialogues held over recent weeks.
Furthermore, ladies and gentlemen, I shall draw three lessons from this legislative procedure. Firstly, on this occasion, we have, for the first time, carried out an impact assessment. We commissioned this assessment from an independent body, and it was the first time that Parliament had used this procedure, which has, I believe, a great future. Secondly, what we are doing means that better lawmaking does not necessarily consist in doing away with all legislation because - and this is the third lesson I have drawn - through this debate, we have strictly taken into account the needs of consumers, and, in particular, the most vulnerable consumers.
That is why, ladies and gentlemen, I propose that our Parliament vote tomorrow for the three amendments that have been adopted by the Commission on Internal Market and Consumer Protection.
Vice-President of the Commission. (DE) Madam President, ladies and gentlemen, I should like first of all to thank Mr Toubon for his constructive work on this very difficult legislative proposal and agree with everything that he has just said, particularly when it comes to the lessons to be learnt, that is what we can learn from this dossier. I should like to make one additional point: I hope very much that the Council will see fit to follow Parliament's example and in future, when it is making amendments to legislative proposals, that it will also carry out an impact assessment. This would certainly help us greatly in our ongoing work of creating better regulation.
This is actually just one part of a major project being implemented by the Commission and all of the other institutions: better regulation. We began with the clear political goal of improving and simplifying the European Union's existing body of legislation. Mr Toubon is quite right: improving it does not mean abolishing it. Improving it means making it simpler, more transparent and more manageable. Obviously, however, the levels of protection that we have in place should remain intact. In principle, all of the institutions and certainly also consumers and business agree with this. Despite this agreement of principle, however, there are always specific reservations once a proposal is actually drafted and tabled. Then it becomes clear that a political compromise is needed and I am pleased that in this case we have produced a good solution together.
What is this really about? We are dealing here with regulations from the 70s and 80s. At that time mandatory sizes were laid down for a large number of prepacked products. These included such varied goods as toothpaste, detergent, fish fingers, tomato puree, solvents and even dry and wet dog and cat food.
At the time of their adoption around 30 years' ago, this was the best way of achieving two aims: firstly, to open up the internal market for goods even more, as provided for in the Treaties of Rome, and secondly to ensure the necessary level of consumer protection in the cross-border trade of these goods.
Since then, however, we have significantly developed the internal market and consumer protection within the European Union.
Now it is a question of following suit by simplifying and harmonising the regulations on packaging sizes. Here, less European regulation means more innovation and greater competitiveness.
I am convinced that this proposal will have a positive impact, in particular for consumers. Consumers will gain greater freedom of choice. Furthermore, thanks to the existing directive on unit pricing (pricing per kilogram or litre), they will also continue to be able to compare the prices of different packaging sizes easily in the future.
I am grateful to the rapporteur for his commitment. I also think that we have agreed on transitional rules. As Parliament has requested, the Commission will review the situation in a few years' time. There is therefore nothing to prevent an agreement at this second reading.
on behalf of the PPE-DE Group. - Madam President, with slightly more time at my disposal I would like to congratulate you on becoming a Vice-President. As a valued colleague of the Committee on the Internal Market and Consumer Protection, it is a pleasure to speak with you chairing the sitting here tonight.
I would also like to thank Jacques Toubon, who I think has led an outstanding review of this process, as the Commissioner has indicated. I also echo what the Commissioner said about the way that we approached this. I think we were one of the first committees in Parliament to commission an impact assessment on our proposed amendments. Some of the issues raised by that have now been reflected in the amendments which we shall support tomorrow, particularly concerning what I might call the safeguard clauses that the Commission will be observing in order to closely observe the behaviour of the market.
Overall we are very much in support of your aims, Commissioner, in wanting to push forward to remove unnecessary legislation, much of which dates back 20 or 30 years, as you indicated. Now that consumers are better informed, we want them to take advantage of that and to have information about pricing.
We want to give manufacturers the flexibility to produce products in different sizes that would suit different family sizes. I am bound to say that in my own country - and I suspect in others - it is such a surprise for them to find the Commission producing a deregulatory measure. As you will see from some colourful newspaper stories in my stories in my own country, this directive has been freely misinterpreted as in many cases preventing British consumers from having access to their preferred sizes for products. I think that you as a Commission need to work on the fact that misrepresentation is so easy, because at the moment this is such an unusual proposal. In that context I am very grateful to you and to the Council for giving consumers of pre-packed bread in the United Kingdom - that is over 80% of regular eaters of bread every day - assurances that their traditional sizes of loaf, which they perceived to be under threat from this proposal, are guaranteed and that they will still be able to enjoy and consume every morning with their marmalade toast made in their traditional sizes of pre-packed bread.
on behalf of the PSE Group. - (DE) Madam President, Commissioner, Mr President-in-Office, ladies and gentlemen, I believe that the piece of legislation that we are debating today is very important, because the reason why this directive was created in the past was of course to open up the market for goods.
Opening up the market and producing nominal quantities have now been replaced by consumer protection. How we deal with this proposal is therefore extremely important and that is why the European Parliament has stated clearly that simply doing away with all of the regulations in this sector could lead to difficulties, particularly for people with disabilities, especially the partially sighted. If we look round large supermarkets, for example, we note that prices are not always displayed as clearly as they might be.
For Parliament, it is of great importance to appeal to the Member States and say that it is not enough to display prices in units of litres or kilograms in the large supermarkets, but that it would also be appropriate to introduce this pricing method in other outlets. They should identify ways of achieving this, as it is particularly important for vulnerable customers. It was very important for us to make this appeal and it is good that it has been heard.
The second point that is particularly close to our hearts as social democrats has just been mentioned by my fellow Member, Mr Harbour. It concerns loaves of bread in the United Kingdom. At no stage have either the Commission, the Council or the European Parliament wanted to call into question these packaging sizes, but the debate in the United Kingdom has taken on a life of its own. To make this clear to the people of the United Kingdom it was important to include a corresponding recital in this legislation, so that we really could ensure - and British Members, in particular from the Labour Party, have asked me to stress this once more - that bread in the United Kingdom will not be affected in any shape or form, but that it will continue to be able to be sold in the forms that the British public is used to.
A third issue in this context concerned the fact that we wanted to ensure that these nominal quantities would not be abolished automatically after a certain time, but that the European Commission would assess the consequences and the possibilities beforehand and would consider by means of an impact assessment whether this was appropriate, what consequences could arise as a result and how we might respond to any disruption of the market. The detergent market has provided us with an example of what happens when there are no nominal quantities, and in that case we could consider what action might be taken.
on behalf of the ALDE Group. - (FR) Madam President, Mr Verheugen, Mr Lütke Daldrup, ladies and gentlemen, I should like first of all to congratulate our rapporteur and also to thank him because Mr Toubon has worked in a spirit of complete cooperation with all his colleagues. Consequently, we have always been informed of his positions and of the progress of the dossier after every discussion with the Commission and the Presidency of the Council. Mr Toubon has sought our opinion, providing us in good time with clear, precise notes, which have enabled us to make up our minds with full knowledge of the facts.
At the time of the vote at first reading, the Group of the Alliance of Liberals and Democrats for Europe took a stand against maintaining packaging sizes insofar as these mandatory categories did not exist in the 27 Member States and these obligations could hamper innovation and competition by limiting consumer choice. The ALDE Group has, however, come round to the Council common position and supports the idea of transitional periods for certain categories of product.
On the other hand, the ALDE Group did not necessarily want a revision clause to be entered into the actual body of the directive, as it felt that the reference to this review clause in a recital sufficed. Recognising, however, the persuasive powers of the rapporteur, the ALDE Group will support him on this point as, I might add, it will support his amendments as a whole.
Aside from this vote, however, may I express my regret that none of the institutions has taken up the idea of concordance tables, which appeared in Article 8 of the basic proposal. In accordance with the 'Better lawmaking' interinstitutional agreement, the Member States are in fact encouraged to establish for themselves and in the Community interest their own concordance tables between the directives and the transitional measures and, above all, to make them public. This point is particularly important for the ALDE Group, which is very committed to improving information for consumers and, beyond that, which is fighting for better information for European citizens.
(SV) Madam President, the Swedish Members of the Group of the European People's Party (Christian Democrats) and European Democrats are opposed to a Packaging Directive. Ideally, we would want to do away with the whole directive. I have made efforts to rescue Swedish milk packages, reduce bureaucracy and prevent a debate on milk snatching.
The rapporteur, Mr Toubon, has negotiated, and reached a compromise, with Members of the European Parliament and with the Council. The compromise now looks quite different.
Today's date is 9 May, a day of peace for Europe. The motto is jaw not war, and in that spirit I shall try to do my bit. Negotiations presuppose compromise. Whoever is able to compromise contributes to the development of Europe. It is more difficult to say yes in the right place than to say no. I personally am in favour of Mr Toubon's compromise, irrespective of whether or not my Swedish fellow Members are. This is my way of celebrating 9 May, that is to say by showing some additional willingness to compromise on the issue of a Packaging Directive, for it is in that way that modern Europe is being built - stone by stone, compromise by compromise. I also want to try to help, so I am agreeing to the proposal and would conclude by saying:
(FR) My respects, Mr Toubon.
In fact, Mrs Cederschiöld, Mr Toubon is behind you on the other side. In any event, the debate is closed.
The vote will take place tomorrow.